DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen (US 9376655).
With respect to claim 1, Larsen discloses a perfusion apparatus comprising a hollow tubular member (Figure 3:151) having a first upper end defining a first opening and a second lower end that is opposite the first end and defines a second opening.  A filter member (Figure 3:170) is attached to the second end of the hollow tubular member and completely surrounds and encloses the second opening.  This is described in at least column 6, line 8 to column 8, line 12.  From the Figures, it is apparent that the surface area of the filter member is significantly greater than the cross-sectional area of the second opening, such that the ratio between the cross-sectional area of the second opening and the surface area of the filter member is between about 1:20 to about 1:200.  The filter member defines an enclosed volume (Figure 3:204).
Although Larsen teaches that the hollow tubular member 151 is used to perfuse fluid to a bioreactor (Figure 3:112), as opposed to being used to perfuse fluid from a bioreactor, the hollow tubular member is fully capable of being used to either supply or withdraw fluid to or from the bioreactor.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2143.

	With respect to claims 2-4, Larsen discloses the apparatus as described above.  Larsen further teaches in at least column 7, lines 9-31 that the filter member comprises a porous mesh that is characterized by an average pore size as great as 100 microns.

	With respect to claim 5, Larsen discloses the apparatus as described above.  Larsen shows in at least Figs. 3 and 4 that the ratio between the cross-sectional area of the second opening and the surface area of the filter member is from about 1:25 to about 1:100.

	With respect to claim 7, Larsen discloses the apparatus as described above.  Larsen further teaches in at least column 3, lines 28-42 that the perfusion apparatus may be a single-use perfusion apparatus (e.g. disposable bag).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 9376655) in view of Ono (US 4596779).
	With respect to claims 1-5 and 7, it is understood that Larsen anticipates the claimed invention for the reasons expressed above.  For the sake of argument, however, it is recognized that Larsen appears to teach that the hollow tubular member only perfuses fluid to the bioreactor, as opposed to from the bioreactor, as required by the claims.
	Ono discloses a perfusion apparatus comprising a hollow tubular member (generally, Figure 2:51) for perfusing fluid from a bioreactor.  See also Figure 4.  The hollow tubular member has a first end defining a first opening (Figure 5:90) and a second and opposite end defining a second opening (Figure 5:86).  A filter member (Figure 5:75) is attached to the second end of the hollow tubular member and is configured to completely surround and enclose the second opening and produce an enclosed volume.  This is described in at least column 2, line 47 to column 3, line 68.  From the Figures, it is apparent that the surface area of the filter member is significantly greater than the cross-sectional area of the second opening, such that the ratio between the cross-sectional area of the second opening and the surface area of the filter member is between about 1:20 to about 1:200.  Ono expressly teaches that the hollow tubular member is configured to remove a filtered fluid from a bioreactor.  See, for example, the abstract and claim 1.
	Before the effective filing date of the claimed invention, it would have been obvious to use the filter member of Larsen to perfuse fluid out of the bioreactor.  This could be accomplished either by attaching another filter member to the outlet 156 at the bottom of the bioreactor or by reversing the direction of flow through the hollow tubular member 153.  In either case, the filter member would be used to retain microcarriers within the interior volume 206 while allowing cells and/or fermentation products to pass through the porous mesh and out of the reactor for collection.  Ono teaches that it is important to filter a bioreactor output, and those of ordinary skill would have been motivated to collect a purified product when operating the Larsen system.  Applying a known technique to a known device ready for improvement to yield predictable results is prima facie obvious.  See MPEP 2143.
	Furthermore, it would have been obvious to ensure that the Larsen device is indeed sized such that the ratio between the cross-sectional area of the second opening and the surface area of the filter member is from about 1:5 to about 1:200.  Although Larsen/Ono do not specifically describe this relationship in their respective written descriptions, the Figures of both references clearly show it, and it would have been obvious to manufacture both systems as they are depicted in the drawings.  Additionally, it is noted that the cross section of tube and the surface area of a filter are both result effective variables that are typically optimized through routine experimentation. It would have been well within the ability of one of ordinary skill to experiment with different tube and filter sizes to arrive at the claimed ratio.

	With respect to claim 6, Larsen and Ono disclose the combination as described above. Larsen further teaches in at least column 9, lines 59-67 that the bioreactor may be made using metals.  Accordingly, it would have been obvious to fabricate the hollow tubular member at least in part from stainless steel.

	With respect to claim 8, Larsen and Ono disclose the combination as described above.  Larsen and Ono additionally teach hollow tubular members made from plastics.  Thermoplastic polymers (e.g. acrylic, polyester, polypropylene, polystyrene, nylon and Teflon) are well known in the art, and it would have been obvious to use any of them when making the Larsen hollow tubular member.  Larsen additionally teaches in at least column 7, lines 9-31 that the filter member includes a polyamide mesh.

	With respect to claims 9 and 10, Larsen and Ono disclose the combination as described above.  Ono further shows that the hollow tubular member includes a first straight section, (Figure 4:90), a second straight section (Figure 4:84) and an angled section (Figure 4:88) located therebetween.  The angled member 88 is located adjacent the second end of the hollow tubular member and transitions into both straight sections 84, 90 at a 90° angle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over either Larsen (US 9376655) or Larsen (US 9376655) in view of Ono (US 4596779) both as applied to claim 1, and further in view of Ho (US 20130071872).
	Larsen and Ono disclose the combination as described above, however do not expressly state that the hollow fiber member and the filter member are movably enclosed in a collapsible bellows.
	Ho discloses a bioreactor (Figure 24:401) in communication with a means (Figure 24:407) for withdrawing material from the interior of the reactor.  The means for withdrawing material is movably enclosed in a collapsible bellows (Figure 24:045), wherein the collapsible bellows includes a sterile connection port (Figure 23:404’) that is mated with a sterile connection port (Figure 23:404) of the bioreactor.  This is described in paragraphs [0052] and [0053].
	Before the effective filing date of the claimed invention, it would have been obvious modify the Larsen perfusion apparatus by enclosing the hollow tubular member and filter member in a collapsible bellows.  Ho teaches that this allows a sampling means to be aseptically connected to a bioreactor in a manner in which communication with the interior of the bioreactor is maintained only during sampling.  Those of ordinary skill would have recognized that this would be beneficial because it would allow the Larsen hollow tubular member and filter member to be retracted out of the bioreactor when they are not being used, and thereby ensure that the hollow tubular member and filter member would not interfere with other mechanical devices and the culture solution during fermentation.   

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Even though the claims have been amended to require a narrower ratio, it is believed that a literal interpretation Fig. 4 of Larson still reads directly on the claimed invention.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (≈ 2.5 R)][AltContent: arrow][AltContent: textbox (R)][AltContent: rect][AltContent: textbox (≈ 12 R)]
    PNG
    media_image1.png
    671
    450
    media_image1.png
    Greyscale

Given these values, the ratio of the cross-sectional area of the second opening to the surface area of the outer wall of the filter member is:                        
                             
                        
                    
                
                    
                        
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                        
                            2
                            π
                            R
                            H
                        
                    
                
            
Which, in this case, is:
                
                    
                        
                            π
                            
                                
                                    R
                                
                                
                                    2
                                
                            
                        
                        
                            2
                            π
                            
                                
                                    2.5
                                    R
                                
                            
                            12
                            R
                        
                    
                
            
Which is:
                
                    
                        
                            1
                        
                        
                            60
                        
                    
                
            
In other words, even with estimated values for how the radius of the second opening compares to the radius and height of the filter member, the apparatus of Larson falls squarely within the claimed ratio of 1:20 to 1:200.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799